                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:20-cr-107-MOC-DCK-3

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
ANTREL NACHEF WALKER,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 57). Defendant seeks early release from prison under

18 U.S.C. § 3582(c)(1)(A) based on the COVID-19 pandemic. The Government has responded

in opposition to the motion.

       I.      BACKGROUND

       On March 18, 2020, Defendant was charged with Tyquis and Twyjuan Jenkins in a 25-

count indictment alleging conspiracy to violate the laws of the United States and to commit wire

and bank fraud (18 U.S.C. §§ 371 and 1349), aggravated identity theft (18 U.S.C. § 1028A),

making false statements during the acquisition of a firearm (18 U.S.C. § 922(a)(6)), and

possession of a firearm by a convicted felon (18 U.S.C. § 922(g)(1)). Doc. No. 20. Defendant’s

first appearance in federal court was on May 5, 2020. Attorney Miranda J. Mills was appointed

to represent the Defendant in this case. A detention hearing was held before United States

Magistrate Judge Cayer on May 8, 2020 in which the defendant raised many of the same health

issues as in his Compassionate Release Motion. Considering all of the factors under the Bail



                                               -1-




      Case 3:20-cr-00107-MOC-DCK Document 61 Filed 03/23/21 Page 1 of 3
Reform Act, Judge Cayer ordered the Defendant detained pending trial. (Doc. No. 32).

Defendant did not appeal Judge Cayer’s order of pre-trial detention or seek reconsideration.

       On July 20, 2020, Defendant pled guilty to Counts One and Twenty-Five pursuant to a

written plea agreement and factual basis. (Doc. Nos. 38, 39, and 40). A final Presentence

Investigation Report (PSR) was completed on September 25, 2020. (Doc. No. 50). A date for the

Defendant’s sentencing hearing has not been scheduled.

       On February 26, 2021, Defendant filed his pro se Motion for Compassionate Release

stating that he “hereby gives notice of motion from the judgement and sentence imposed by this

Court on February 21, 2021.” On March 2, 2021, the Court entered its Order directing the

Government to respond to Defendant’s Compassionate Release Motion. (Doc. No. 57). However,

as the Court’s docket shows and the Defendant concedes in his pro se Motion, he has not yet

been sentenced. (Id. at 2). No judgement as been imposed in Defendant’s case.

       II.     DISCUSSION

       By its plain language, 18 U.S.C. § 3582(c) provides exceptions for when a court may

“modify a term of imprisonment once it has been imposed.” Before a sentence is imposed, this

court retains jurisdiction to impose any lawful sentence considering the factors set forth in

18 U.S.C. § 3553(a), including the circumstances of the offense and the history and

characteristics of the defendant. If the Court’s sentence includes a term of imprisonment, the

Court may make a recommendation concerning the type of prison facility appropriate for the

defendant. (Id.).

       As noted above, the final PSR in the case has been completed. This PSR details

Defendant’s medical conditions, including his diagnosis of Sickle Cell Disease. (Doc No. 45


                                                -2-




      Case 3:20-cr-00107-MOC-DCK Document 61 Filed 03/23/21 Page 2 of 3
at ¶ 44). This case is ripe for sentencing. At sentencing, the Defendant may raise the issues noted

in his Compassionate Release Motion through his court-appointed counsel.

                                           ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 57), is DENIED.

                                         Signed: March 22, 2021




                                                -3-




      Case 3:20-cr-00107-MOC-DCK Document 61 Filed 03/23/21 Page 3 of 3
